PER CURIAM.
We reverse that portion of the final judgment of dissolution of marriage awarding the former wife permanent periodic alimony because the record does not contain competent, substantial evidence of the former husband’s ability to pay such an award. Morales v. Morales, 697 So.2d 1311 (Fla. 3d DCA 1997). We also reverse the corresponding restriction on the former husband’s guardian’s access to his Bank of St. Augustine account to pay anything but permanent alimony. We affirm the remainder of the final judgment.
AFFIRMED IN PART; REVERSED IN PART.
PALMER and JACOBUS, JJ., and WETHERELL, T. KENT, Associate Judge, concur.